Title: John Adams to Abigail Adams, 20 January 1777
From: Adams, John
To: Adams, Abigail


     
      Bethlehem Orange County, State of N. YorkJanuary 20. 1777
     
     This Morning We crossed the North River at Poughkeepsie, on the Ice, after having ridden many Miles on the East side of it to find a proper Place. We landed at New Marlborough, and passed through that and Newborough Newburgh to New Windsor, where We dined. This Place is nearly opposite to Fish kill, and but little above the Highlands, where Fort Constitution and Fort Montgomery stand. The Highlands are a grand Sight, a range of vast Mountains, which seem to be rolling like a tumbling Sea.—From New Windser, We came to this Place, Where We put up, and now We have a free and uninterrupted Passage in a good Road to Pensilvania.
     General Washington with his little Army is at Morris town. Cornwallis with his larger one at Brunswick. Oh that the Continental Army was full. Now is the Time.
     My little Horse holds out, finely, altho We have lost much Time and travelled a great deal of unnecessary Way, to get over the North River.
     We have Reports of our Peoples taking Fort Washington again, and taking 400 more Prisoners and six more Pieces of Cannon—but as I know not the Persons who bring these Accounts I pay no Attention to them.
    